Exhibit 10.1

EXECUTION VERSION

SECOND INCREMENTAL AMENDMENT

SECOND INCREMENTAL AMENDMENT, dated as of March 10, 2017 (this “Amendment”), by
and among BARCLAYS BANK PLC (the “Incremental Revolving Lender”), MACOM
TECHNOLOGY SOLUTIONS HOLDINGS, INC. (f/k/a M/A-COM Technology Solutions
Holdings, Inc.), a Delaware corporation (the “Borrower”), and GOLDMAN SACHS BANK
USA (“GS”), as administrative agent (in such capacity, the “Administrative
Agent”) under the Credit Agreement referred to below.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
May 8, 2014 (as amended by (i) that certain Incremental Amendment thereto, dated
as of February 13, 2015 and (ii) that certain Incremental Term Loan Amendment
thereto, dated as of August 31, 2016, the “Credit Agreement” and, as amended by
this Amendment, the “Amended Credit Agreement”), among the Borrower, each Lender
from time to time party thereto and GS as the Administrative Agent, the
Collateral Agent, the Swing Line Lender and an L/C Issuer (capitalized terms
used but not defined herein having the meanings provided in the Credit
Agreement);

WHEREAS, pursuant to Section 2.14 of the Credit Agreement and subject to the
terms and conditions contained herein, the Borrower has requested, and the
Incremental Revolving Lender has agreed to provide, an increase to the Revolving
Credit Commitments in the amount of $30,000,000;

WHEREAS, subject to the terms and conditions of the Credit Agreement and this
Amendment, the Incremental Revolving Lender shall become a Revolving Credit
Lender under the Amended Credit Agreement pursuant to this Amendment; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Revolving Commitment Increase. Subject to the terms and conditions
set forth herein, each party hereto acknowledges and agrees that (a) the
Revolving Credit Commitments shall be increased by $30,000,000 on the Second
Incremental Amendment Effective Date (as defined below) (such increase in
commitments, the “Revolving Credit Commitment Increase”), (b) from and after the
Second Incremental Amendment Effective Date (i) the aggregate amount of
Revolving Credit Commitments shall be $160,000,000, (ii) the Incremental
Revolving Lender shall have a Revolving Credit Commitment of $30,000,000 and
(iii) the Incremental Revolving Lender shall for all purposes be deemed a
Revolving Credit Lender, (c) for the avoidance of doubt, the Incremental
Revolving Lender’s Revolving Credit Commitments shall be of the same Class and
subject to identical terms (including, without limitation, with respect to the
Applicable Rate, Maturity Date and commitment fees) as the Revolving Credit
Commitments existing immediately prior to giving effect to this Amendment and
(d) the Borrower has elected to use clause (a) of the definition of “Available
Incremental Amount” to effectuate the increase in Revolving Credit Commitments
contemplated hereby.

Furthermore, the Incremental Revolving Lender, by delivering its signature page
to this Amendment on the Second Incremental Amendment Effective Date,
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial



--------------------------------------------------------------------------------

statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Amended
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Revolving
Credit Lender.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the last
sentence contained in the definition of “Revolving Credit Commitment” and
substituting in lieu thereof the following:

“The aggregate amount of the Revolving Credit Commitments on the Second
Incremental Amendment Effective Date is $160,000,000 (subject, for the avoidance
of doubt, to the Alternative Currency Limit with respect to any Outstanding
Amount denominated in an Alternative Currency).”

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:

““Second Incremental Amendment Effective Date” means March 10, 2017.”

(c) Schedule 2.01 to the Credit Agreement is hereby amended by deleting the
first table contained therein and substituting in lieu thereof the following
table:

 

Lender

   Revolving Credit Commitment  

Goldman Sachs Bank USA

   $ 45,000,000  

Bank of America, N.A.

   $ 30,000,000  

Barclays Bank PLC

   $ 30,000,000  

Morgan Stanley Senior Funding, Inc.

   $ 30,000,000  

Citizens Bank, N.A.

   $ 25,000,000  

Section 3. Conditions to Effectiveness. This Amendment and the obligations of
the Incremental Revolving Lender to provide its Revolving Credit Commitments
shall become effective on the date hereof (such date, the “Second Incremental
Amendment Effective Date”) upon satisfaction (or, with respect to Sections
3(a)(ii), (iii) and (iv) only, waiver by the Administrative Agent) of each of
the following conditions:

 

2



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):

(i) (A) the Borrower’s executed counterpart signature page to this Amendment and
(B) the Incremental Revolving Lender’s executed counterpart signature page to
this Amendment;

(ii) each Guarantor’s executed counterpart signature page to the acknowledgment
attached to this Amendment;

(iii) a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties;
and

(iv) such certificates of good standing or status (to the extent that such
concepts exist) from the applicable secretary of state (or equivalent authority)
of the jurisdiction of organization of each Loan Party, a certificate of
customary resolutions or other customary action of each Loan Party, a customary
certificate of a Responsible Officer of each Loan Party and an incumbency
certificate of each Loan Party evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Second Incremental Amendment
Effective Date; and

(v) a certificate from the chief financial officer of the Borrower certifying
that, on the Second Incremental Amendment Effective Date after giving Pro Forma
Effect to the incurrence of the Revolving Credit Commitment Increase, the Total
Net First Lien Leverage Ratio will be less than or equal to 3.50 to 1.00.

(b) Immediately before and immediately after giving effect to this Amendment, no
Event of Default shall exist.

(c) Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of the Borrower contained in Article V of the
Credit Agreement or in any other Loan Document shall be true and correct in all
material respects; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects.

(d) The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 10 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof.

Other than the conditions set forth in this Section 3, there are no other
conditions (express or implied) to the Second Incremental Amendment Effective
Date. For purposes of determining compliance with the conditions specified in
this Section 3, the Incremental Revolving Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to the Incremental Revolving Lender under this Amendment unless
the Administrative Agent shall have received notice from the Incremental
Revolving Lender prior to the Second Incremental Amendment Effective Date
specifying its objection thereto.

 

3



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent and the Incremental Revolving Lender
that this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 5. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

Section 6. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Sections 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 7. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 8. Reaffirmation.

(a) The Borrower hereby expressly acknowledges the terms of this Amendment and
acknowledges that the Revolving Credit Commitment Increase constitutes
Obligations under the Amended Credit Agreement, and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, and (ii) its grant of Liens
on the Collateral to secure the Obligations pursuant to the Collateral Documents
to which it is a party.

(b) Each Guarantor, by signing the acknowledgment attached to this Amendment, in
its capacity as a Guarantor under the Guaranty to which it is a party,
acknowledges and agrees that the Revolving Credit Commitment Increase
constitutes Obligations under the Amended Credit Agreement and that the
guarantee contained in the Guaranty is, and shall remain, in full force and
effect immediately after giving effect to this Amendment and reaffirms, as of
the date hereof, (i) the covenants and agreements contained in each Loan
Document to which it is a party, as in effect immediately after giving effect to
this Amendment and the transactions contemplated hereby, and (ii) its grant of
Liens on the Collateral to secure the Obligations pursuant to the Collateral
Documents to which it is a party.

Section 9. Effect of Amendment; References to the Credit Agreement;
Miscellaneous.

Except as expressly set forth herein, this Amendment (a) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by

 

4



--------------------------------------------------------------------------------

this Amendment (as applicable). All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Second
Incremental Amendment Effective Date be deemed to refer to the Amended Credit
Agreement, and, as used in the Amended Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Second Incremental Amendment Effective Date, the
Amended Credit Agreement.

Section 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment to
the extent required under Section 10.04 of the Amended Credit Agreement.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:   /s/ Robert McMullan   Name:  
Robert McMullan   Title:   Chief Financial Officer

 

[Second Incremental Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:   /s/ Charles D. Johnston Name   Charles D. Johnston Title:   Authorized
Signatory

 

[Second Incremental Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Incremental Revolving Lender By:   /s/ Vanessa
Kurbatskiy Name:   Vanessa Kurbatskiy Title:   Vice President

 

[Second Incremental Amendment]



--------------------------------------------------------------------------------

Acknowledged and agreed with respect to Section 8(b) of the Amendment to which
this acknowledgment is attached by:

 

MACOM TECHNOLOGY SOLUTIONS INC.

By:   /s/ Robert McMullan   Name:   Robert McMullan   Title:   Chief Financial
Officer MINDSPEED TECHNOLOGIES, LLC By:   /s/ Robert McMullan   Name:   Robert
McMullan   Title:   Chief Financial Officer NITRONEX, LLC By:   /s/ Robert
McMullan   Name:   Robert McMullan   Title:   Chief Financial Officer

 

[Second Incremental Amendment]



--------------------------------------------------------------------------------

BINOPTICS, LLC By:   /s/ Robert McMullan   Name:   Robert McMullan   Title:  
Chief Financial Officer AEROFLEX / METELICS, INC. By:   /s/ Robert McMullan  
Name:   Robert McMullan   Title:   Chief Financial Officer    

 

[Second Incremental Amendment]